Citation Nr: 0712521	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for restrictive 
pulmonary disease, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963 and from February 1964 to February 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2003, March 2003, and April 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence at this hearing, and waived 
initial consideration of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

At his January 2007 hearing, the veteran indicated he would 
like to pursue a service connection claim for headaches, for 
a psychiatric disability, and for ear infections as secondary 
to service-connected disabilities.  He also indicated he may 
wish to pursue a  total disability rating based on individual 
unemployability (TDIU).  These issues are referred to the RO 
for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to both of the veteran's increased rating claims 
on appeal, the Board notes VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, to include obtaining evidence 
in the custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  At his January 2007 hearing, the veteran 
notified the Board that he received treatment for his 
bilateral hearing loss at the VA Medical Center in 
Gainesville, Florida, in the year subsequent to his January 
2006 audiological examination.  These record do not appear in 
the veteran's claims folder.  Moreover, the veteran has 
submitted VA medical records reflecting that he received 
oxygen therapy for chest pains in May 2006 and June 2006.  An 
incomplete portion of these records appears in the veteran's 
claims folder.  Because these records may be relevant to 
establishing current disability ratings, the Board believes a 
remand is warranted.

VA's duty to assist also includes providing a medical 
examination or medical opinion if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  At 
his January 2007 hearing, the veteran described his 
difficulty breathing and noted that his breathing was helped 
by the oxygen therapy he received in May 2006 and June 2006.  
He also indicated that his lung condition has not evaluated 
by a doctor since he was treated in June 2006.  Therefore, 
the Board believes this claim should be remanded for a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  RO inquiries must include the VA 
Medical Centers in Gainesville and Lake 
City, Florida.  If these records do not 
exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

2.  The veteran should be afforded a VA 
pulmonary examination to assess the nature 
and severity of his restrictive pulmonary 
disease.  The claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  The examiner should describe 
any symptomatology related to the 
veteran's service connected respiratory 
disability.  All pertinent diagnoses must 
be set forth.  

Any indicated studies, including pulmonary 
function studies, should be performed.  
Specific values must be set forth for 
forced expiratory volume per one second 
(FEV-1), the ratio of FEV- 1 to forced 
vital capacity, DLCO (SB), and maximum 
exercise capacity/oxygen consumption in 
milliliters/kilograms/minutes.  
Furthermore, the examiner should state 
whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy, 
or pulmonary hypertension.  The examiner 
must state whether the veteran is in need 
of outpatient oxygen therapy.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then this should 
be stated in the examination report.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that the 
RO deems necessary, the RO should 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If an issue on appeal 
continues to be denied, the appellant and 
his representative must be provided a 
Supplemental Statement of the Case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


